ORDER
PER CURIAM.
Movant Randall Johnson appeals the judgment denying his Rule 24.035 motion after an evidentiary hearing on remand from this Court. Johnson v. State, 962 S.W.2d 892 (Mo.App. E.D.1998). We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).